       Case 2:20-cv-02365-CFK Document 26 Filed 08/07/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INDEPENDENCE RESTAURANT                   :    CIVIL ACTION
GROUP, LLC, d/b/a INDEPENDENCE            :
BEER GARDEN, on behalf of itself and      :
all others similarly situated,            :
             Plaintiffs,                  :
                                          :
     v.                                   :    NO. 20-2365
                                          :
CERTAIN UNDERWRITERS AT                   :
LLOYD’S, LONDON                           :
         Defendant.                       :

                                  ORDER

     AND NOW, this 7th day of August 2020, upon consideration of Plaintiff

filing its Amended Complaint (ECF No. 25), it is hereby ORDERED that

Defendant’s Motion to Dismiss (ECF No. 23) is DENIED AS MOOT.


                                               BY THE COURT:

                                               /s/ Chad F. Kenney

                                               CHAD F. KENNEY, JUDGE




                                      1
